                                           Case 3:20-cv-05927-CRB Document 8 Filed 11/16/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KOBE JUSTICE MAYNARD, BH6589,                     Case No. 20-cv-05927-CRB (PR)
                                   8                     Plaintiff,
                                                                                           ORDER OF DISMISSAL
                                   9              v.

                                  10     A. CORTINA,
                                  11                     Defendant(s).

                                  12          On September 30, 2020, the court (Kim, M.J.) dismissed plaintiff’s complaint with leave to
Northern District of California
 United States District Court




                                  13   amend to allege a viable claim of First Amendment retaliation against defendant, if possible, and

                                  14   made clear that failure to file a proper amended complaint within 28 days would result in the

                                  15   dismissal of this action.

                                  16          More than 40 days have elapsed; however, plaintiff has not filed an amended complaint or

                                  17   sought an extension of time to do so. This action accordingly is DISMISSED.

                                  18          The clerk is directed to close the case and terminate all pending motions as moot.

                                  19          IT IS SO ORDERED.

                                  20   Dated: November 16, 2020

                                  21                                                  ______________________________________
                                                                                      CHARLES R. BREYER
                                  22                                                  United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
